Citation Nr: 1724322	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In August 2014 and August 2016, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  Competent medical evidence establishes that the Veteran's chronic lumbar strain had its onset (was incurred) in service.  

2.  A chronic respiratory disability was not manifested during the Veteran's service and it is not shown to be related to his service, to include as due to environmental toxins therein.

3.  During service the Veteran was noted to have small varicosities in the region of the right knee that apparently resolved; a current varicose vein disability is not shown.

4.  Hypothyroidism was not manifested during the Veteran's service and is not shown to be related to his service.




CONCLUSIONS OF LAW

1.  Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 

2.  Service connection for a respiratory disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  Service connection for varicose veins is not warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  Service connection for hypothyroidism is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants service connection for a low back disability, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   

VA's duty to notify was satisfied by a February 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

During the April 2014 Board hearing, the undersigned advised the Veteran of what is needed to substantiate the claims.  The notice provided at the hearing complied with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony reflects that he is aware of what is necessary to substantiate the claims.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  All of the relevant development requested by the Board's August 2016 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Agency of Original Jurisdiction (AOJ) arranged for VA examinations in July 2015, August 2015, and September 2016, and an October 2016 addendum opinion, which the Board finds to be (cumulatively) adequate for rating purposes, as they included a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran may establish service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), the second and third Shedden elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of § 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Low back disability

The Veteran contends, in essence, that he has a chronic low back disability that had its onset in service and has persisted since.  His STRs show that in April 1979 he was seen following a fall from a ladder resulting in a back injury; a bruise was diagnosed.  In July 1993, he was seen for lower back pain associated with pneumonia.  In May 1996, he was treated for a lumbar strain with no specific injury to the back.  On February 1997 service retirement examination, the spine was normal on clinical evaluation.  In a contemporaneous report of medical history, the Veteran reported that he still had recurring back pain; a 1996 lumbar strain was noted to have resolved with occasional mild episodes of discomfort; the examiner stated that no medications were being taken at that time and the back was not currently disabling.

Postservice VA treatment records from 2002 show the Veteran received treatment low back complaints.

At the April 2014 Board hearing, the Veteran testified that he was currently receiving back treatment consisting of pain medication.

The Veteran submitted a May 2014 statement from a service department physician, who reviewed the record at the Veteran's request.  He stated that the Veteran presented with a DBQ that he was not equipped to complete, and the Veteran was referred to Orthopedics for their expert assessment.  He stated that the Veteran was first diagnosed around 2002, and no documentation of causative etiology could be determined on record review.  

The Veteran submitted a June 2014 Disability Benefits Questionnaire completed by a service department orthopedist.  He reported having mid-lumbar back pain since the mid-1990s without specific injury, and flare-ups with increased physical activity or prolonged standing and walking; he took NSAIDs and Tylenol for relief.  X-rays of the thoracolumbar spine showed mild facet degeneration of the lumbosacral spine, with evidence of mild lumbosacral disc degeneration at L3-S1.  The diagnoses were lumbar spondylosis and lumbar disc degeneration.

On August 2015 VA examination, the Veteran's service medical history pertaining to back disability was noted.   He reported daily low back pain that is worsened by bending, lifting, twisting, prolonged sitting to drive, or prolonged standing, and that he has random flares.  June 2014 X-rays showed mild spondylosis of the lumbosacral spine without evidence of intervertebral disc space disease.  Following a physical examination, the diagnoses included mild spondylosis, mild disc degeneration, and lumbosacral strain.  The examiner noted that the Veteran had a 38 year Navy career as an electrician and instructor; had minor injuries to his back and had reported episodes of lower back pain while in service.  The examiner noted that, however, up to 85% of Americans have back pain during their working life and almost all people will have abnormal imaging studies by age 60, citing to medical literature.  The examiner opined that, therefore, it is less likely than not that the Veteran's current back conditions are related to the service and more likely than not that they are related to his age.  The examiner opined that it is certainly as likely as not that he would have had the same conditions if he had not entered the Navy but worked as an electrician in the private sector.

The Board found the August 2015 VA examination to be inadequate for rating purposes, and in August 2016 remanded the matter for clarification.

In an October 2016 addendum opinion, the August 2015 VA examiner stated that he still believed his 2015 opinion to be valid.  He tempered the opinion by stating that the records shows the Veteran did develop lower back pain in the service that became a chronic problem as it reappeared on clinical notes and PHA assessments.  The examiner opined that while he believed the X-ray changes seen on the 2014 examination were not caused by service but by the natural aging process, the Veteran did develop a chronic lumbar strain.  The examiner opined that the ongoing nature of the condition indicates that it is more likely than not service caused.  The examiner opined that the current symptoms are not from the minor spondylosis and disc degeneration seen on the 2014 X-rays but from the ongoing strain.

The Board finds that there is ample documentation that the Veteran's chronic lumbar strain was first manifested in service and has persisted since.  He has submitted lay statements and testimony supporting that his low back complaints became manifest in service;.  The Board finds the statements and testimony credible; they correlate with reports and findings noted during and after service. Particularly noteworthy is the VA examiner's opinions that the symptoms observed in service represented the onset of the Veteran's current chronic low back strain.  Accordingly, the evidence reasonably supports that the Veteran's chronic lumbar strain was incurred in service.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that all of the requirements for establishing service connection are met.  Service connection for a low back disability is warranted.

Respiratory disability

There is no specific statutory guidance regarding asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual)(amended December 13, 2005), provides information concerning claims of service connection for disabilities resulting from exposure to asbestos.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

Asbestos is defined as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Veteran contends that he has a current respiratory disability due to exposure in service to asbestos, fumes from live gunfire exercises, working in engine rooms and fire rooms, breathing helicopter and jet exhaust fumes, and using chemical solutions (primers, paints, and solvents) in confined spaces, 

The Veteran's STRs show that during service he was treated for bronchitis.  They show that on June 1977 service enlistment examination, he did not report a history of asthma.  On May 1979 re-enlistment examination, he reported a history of asthma as a child and a current pack-year history of smoking; a chest X-ray was normal.  In March 1982, he was treated for bronchitis, which resolved.  On March 1984 re-enlistment examination, he reported having mild asthma as a child, though he never had a severe attack.  In December 1985, he was treated for bronchitis; a chest X-ray was normal.  On August 1987 re-enlistment examination, he reported a history of childhood asthma and denied any shortness of breath.  In December 1988, he was treated for bronchitis with secondary bronchial spasm.  In March 1989, he was treated for bronchitis with bronchospasm, which resolved with treatment; a May 1989 chest X-ray was negative.  On August 1989 re-enlistment examination, expiratory wheezes were noted on clinical evaluation of the lungs and chest; the diagnoses included wheezing consistent with mild bronchospasm, not currently disabling.  In a contemporaneous report of medical history, he reported a history of asthma, and was noted to be a smoker of 1 pack per day for 15 years.  The examiner noted that the Veteran had intermittent episodes of bronchospasm in the winter with associated colds, and shortness of breath only with exertion, not currently disabling.  In September 1991, he was treated for an upper respiratory infection, possibly secondary to bronchitis.  In July 1993, he was treated for walking pneumonia; a chest X-ray was normal.  On follow-up treatment two weeks later, he felt considerably better.  On April 1995 periodic physical, a lung examination was normal; the Veteran did not endorse having shortness of breath.  On February 1997 service retirement examination, the Veteran's lungs and chest were normal on clinical evaluation.

A January 2004 chest X-ray was normal.  An April 2011 chest X-ray showed COPD, and chronic peribronchial thickening or lung changes at the bases.  

At the April 2014 Board hearing, the Veteran testified that he did not believe he has a diagnosis of bronchitis or asthma.

The Veteran has submitted a May 2014 statement from a service department physician, who reviewed the record at the Veteran's request.  He stated that there is evidence of reactive airway disease in the medical record; the Veteran was not on medication for control of the condition, instead opting to avoid cold environments which exacerbate it.   He had not been treated for the condition since initial presentation.  It was noted that he continues to have "occasional bronchitis" and is not on chronic treatment for the condition.  The examiner noted the Veteran's approximately 20 pack-year history of smoking, and that he had quit approximately 20 years earlier.  

On August 2015 VA examination the Veteran related that he was exposed to asbestos in service working as an engineer on ships, for a total of at least ten years.  It was noted that he had a few episodes of bronchitis during service and was hospitalized once for shortness of breath.  The Veteran reported that he mostly had symptoms during episodes of bronchitis, which he had had at least 3 to 4 times in the previous 10 years.  He complained of cough, mucus production for at least 3 months at a time, 2 years in a row.  He was unsure of any triggers for acute shortness of breath and wheezing, but allergies and dry air made him cough at times.  He denied any childhood history of asthma or childhood pneumonias.  He reported that he stopped smoking 25 years earlier, after smoking for about 10 years total, 1 pack per day.  Following a physical examination, the diagnosis was chronic bronchitis.  The examiner opined that the Veteran's respiratory disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that, based on the Veteran's symptoms of chronic cough with mucus production (3 months at a time, 2 years in a row), he meets the clinical diagnostic criteria for chronic bronchitis.  Pulmonary function studies showed moderate airway obstruction, bronchodilator response, air trapping, and normal DLCO.  Based on these results, the examiner opined that this is suggestive of chronic obstructive pulmonary disease (COPD), and noted that bronchial hyper-responsiveness is also known to occur in COPD.  The examiner opined that the Veteran does not have a diagnosis of pure "asthma" as his airflow obstruction does not revert back to normal after inhaled bronchodilator.  The examiner opined that the reactive airway is related to his COPD.  Noting the Veteran's contention that his major exposure during service was to asbestos, the examiner opined that asbestos does not cause COPD or asthma.  Further, noting the Veteran's history of 10 years of smoking tobacco, the examiner stated that chronic bronchitis is caused by tobacco smoking.

In an October 2015 addendum, the VA examiner stated that the Veteran has a diagnosis of COPD and that chronic bronchitis is a component of COPD.  The examiner stated that the Veteran does not have a diagnosis of asthma.

The Board's August 2016 remand found the August/October 2015 VA opinion to be incomplete, unclear, and inadequate for rating purposes.

On September 2016 VA examination (pursuant to the Board's August 2016 remand), the Veteran reported that he had smoked off and on before completely stopping in 1993, and that his MOS in service was electrical technician and nuclear alarms systems.  He had bronchitis and pneumonia a couple of times during active service, when he changed duty stations from one climate to another.  He denied being hospitalized for his lungs in, or after, service.  He reported that he had been claiming his lung condition since 2008 and has had breathing tests since then, most recently in October 2015 when he was first told he had COPD.  He was not currently on any medication or oxygen for his lungs, and had no current complaints, but noted that if he overexerts, he must stop and catch his breath.  He reported that he did not have a diagnosis of asbestosis.  

Following physical examination, the diagnoses included a history of asthma in childhood and in service, resolved, with no objective evidence of recurrence or residual; history of episodes of acute bronchitis, resolved with no objective evidence of residuals or recurrence; COPD, with reported shortness of breath upon exertion, pulmonary function tests showing obstructive airway disease, and chest X-ray showing COPD; and no objective evidence of chronic bronchitis (the examiner found no symptoms, signs or diagnosis of this condition in the treatment records in service or after service).  The examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran has chronic bronchitis that is related to his military service or injuries/events therein, to specifically include notations of bronchitis and pneumonia in his STRs, or as due to alleged exposure to asbestos.  

The examiner explained that the Veteran's STRs and postservice treatment records do not support that he has chronic bronchitis.  The examiner noted that STRs show the Veteran was treated for several episodes of acute bronchitis (which were not chronic but were acute and transitory and resolved completely in days to weeks after treatment).  The examiner stated that medical knowledge supports that these acute episodes of bronchitis are caused by an acute infection in the bronchi manifested with cough, sputum, shortness of breath, and wheezing.  The examiner noted that the Veteran's STRs "show that he has asthma since childhood and in the service", and also has a history of chronic smoking.  The examiner observed that the Veteran's postservice treatment records do not show a diagnosis or treatment of chronic bronchitis.  The examiner indicated that medical knowledge does not support that asbestos exposure can cause COPD and, moreover, the Veteran's medical record does not show that he has asbestos-related lung disease.  The examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's diagnosed COPD is related to his military service or injuries/events therein, to specifically include as related to the bronchitis and pneumonia noted in his STRs, or as due to exposure to asbestos.  The examiner explained that a review of the STRs found that the Veteran had episodes of acute bronchitis and pneumonia in service and had asthma as a child and in the service, and that medical knowledge does not support that the Veteran's acute bronchitis episodes, pneumonia in service, and history of asthma can cause COPD.  The examiner stated that these conditions are etiologically and pathophysiologically different and that no cause and effect relationship between them is recognized.  The examiner indicated that medical knowledge supports that COPD is caused by chronic cigarette smoking, and noted the Veteran's history of chronic cigarette smoking prior to his diagnosis of COPD.  The examiner opined that medical knowledge does not support that asbestos exposure can cause COPD and, moreover, the Veteran's medical record does not show that he has asbestos-related lung disease.  The examiner opined that it is less likely as not (less than 50 percent probability) that any respiratory disability other than COPD or chronic bronchitis diagnosed is related to the Veteran's military service or injuries/events therein, to specifically include the bronchitis and pneumonia noted in his STRs or as due to his alleged exposure to asbestos.  The examiner noted that on service examinations the Veteran reported that he had asthma as a child and  that, therefore, the asthma noted in service was a pre-existing condition.  The examiner opined that the acute bronchitis and pneumonia in service were acute and transitory and resolved completely with treatment, with no residual disability.  The examiner opined that the Veteran's asthma also contributed to his shortness of breath and bronchospasm at the time of these acute bronchitis and pneumonia episodes.  The examiner found that, after service, there are no medical records to show that the Veteran continues to be treated for the asthma that he had in childhood and in the service; the current treatment record shows no diagnosis or treatment for the acute bronchitis/pneumonia/chronic bronchitis/asthma.  The examiner noted that COPD was diagnosed in 2015 based on a chest X-ay and pulmonary function testing, and opined that medical knowledge does not support that COPD or chronic bronchitis can be caused by asthma, acute bronchitis or the pneumonia noted in the STRs or as due to alleged exposure to asbestos.  The examiner concluded that medical knowledge supports that COPD/chronic bronchitis is caused by cigarette smoking, and that asbestos exposure does not cause COPD/chronic bronchitis.

The preponderance of the evidence is against a finding that a current chronic respiratory disability was manifested in service, or that the Veteran's COPD is related to his service or exposures therein.  His service treatment records do not show any complaints, findings, treatment, or diagnosis of COPD or other chronic respiratory disability.  The September 2016 VA examiner opined that the most likely etiology for the Veteran's COPD is his history of cigarette use, and that COPD was less likely than not related to his active duty service/complaints therein.  That opinion merits very substantial probative weight, as it is by a medical professional (competent to offer it) and reflects a familiarity with the Veteran's entire record and medical history.  The opinion includes rationale that cites to accurate factual data and to the current state of medical knowledge.  The VA addressed the Veteran's contentions that his COPD was related to exposure to environmental toxins in service, and explained that the current state of medical knowledge does not support the Veteran's allegations and that the record identifies an etiological factor for development to COPD (the Veteran's history of cigarette smoking) to which the COPD is more readily attributed .  That opinion is the only competent (and adequate for rating purposes) medical opinion in the record regarding a nexus between the Veteran's respiratory disability and his service.  The Board finds it to be probative evidence in this matter, and in the absence of competent evidence to the contrary, persuasive.   

Regarding the Veteran's own opinions that his respiratory disability/COPD is due to his service/exposure to asbestos therein, the etiology of a disease such as COPD is a medical question not capable of resolution by lay observation or within the realm of common knowledge.   The Veteran is a layperson, and does not cite to supporting medical opinion or medical treatise evidence.  His opinion in this matter has no probative value.  See Jandreau, 492 F. 3d at 1377.

In summary, the competent evidence does not show that the Veteran has an asbestos exposure related disease, that a chronic respiratory disability was manifested in service, or that the Veteran's currently diagnosed respiratory disability (COPD) may be related to his service, to include as due to any environmental exposures therein.  The preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.

Varicose veins

The Veteran's STRs show that on August 1989 service re-enlistment examination, small varicosities were noted in the region of his right knee; the diagnoses included varicose veins, asymptomatic, not currently disabling.  The STRs are otherwise silent for any complaints, findings, treatment, or diagnosis of varicose veins.  On February 1997 service retirement examination, the vascular system was normal on clinical evaluation.

At the April 2014 Board hearing, the Veteran testified that some of the blood vessels in his foot appeared at the time that he injured his ankle in service.

The Veteran submitted a May 2014 statement from a service department physician, who reviewed the record at his request, and noted that varicose veins were documented on an August 1989 physical, and that there is no evidence of follow-up in the record.

On July 2015 VA examination, the examiner found that the Veteran had no vascular disease (arterial or venous).  The examiner noted that varicose veins of both lower extremities were documented on an August 1989 physical in service.  The examiner concluded that the Veteran does not have varicose veins or post-phlebitic syndrome of any etiology.

The Board found the July 2015 VA examination to be inadequate for rating purposes because it lacked adequate rationale, and remanded the matter for an examination to secure an adequate opinion.

On September 2016 VA examination (pursuant to the Board's August 2016 remand), the Veteran reported having varicose veins since the early 1980s; he believed that he broke blood vessels when he sprained his ankles in service.  He reported that currently his ankles hurt after standing for a long time; he has had no treatment for varicose veins.  The examiner cited an August 1987 re-enlistment physical on which small varicosity in the region of the right knee was noted, with a diagnosis of asymptomatic varicose veins.  The examiner noted that the remaining STRs do not show any varicose vein condition, including the February 1997 separation physical, at which time the Veteran did not state any varicose vein condition, a vascular system examination was normal, and there was no diagnosis of varicose veins.  The examiner found no diagnosis of varicose veins in the post-service treatment records.  The Veteran was asked to show the claimed varicose veins to the examiner, and he stated that they would be around the ankle.  No varicose veins were noted around the Veteran's ankles, and none were noted in the lower extremities even after 5 minutes of standing.  The examiner opined that the Veteran does not currently have varicose veins in either extremity.  Regarding the conflicting evidence of record, to include the Veteran's own reports (noting that he is competent to observe varicose veins), and explaining whether and how varicosities noted in service resolved without treatment, the examiner noted the single diagnosis of asymptomatic varicose veins in August 1989 upon a finding of a small varicosity in the region of the right knee.  The examiner noted that, thereafter, there is no clinical finding or diagnosis of varicose veins in the Veteran's medical records, and current clinical examination did not show any varicose veins of the left or right lower extremity even after standing for 5 minutes.  The examiner opined that it is clear the "varicose veins asymptomatic" noted on the August 1989 STR was an "over diagnosis" and therefore not present in subsequent medical records or noted during current clinical examination of the Veteran.  The examiner noted that the Veteran is competent to report his complaints and observations, and had reported in his hearing testimony and to the examiner that he developed varicose veins around his ankle after his blood vessels ruptured when he twisted his ankles in the service.  The examiner explained that medical knowledge does not support that twisting an ankle causes varicose veins, and noted that the Veteran is not competent to diagnose varicose veins.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., varicose veins.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not reflect that varicose veins were shown or diagnosed at any time during the pendency of the instant claim (See McClain v. Nicholson, 21 Vet. App. 319 (2007); in fact, two examiners who are medical professionals found that the Veteran does not have varicose veins.  No postservice treatment records or examination reports suggest the Veteran has such diagnosis.  While the Veteran is competent to observe he had complaints or symptoms associated with varicose veins in the past, the current diagnosis of such condition is a medical question.  The Veteran is a layperson and does not point to factual data or a medical opinion that support that he now has a varicose vein disability.  He has not identified any medical professional who (at any time since service) has assigned him a diagnosis of varicose veins, or provided him treatment for such disability.  Accordingly, the Board finds that the Veteran has not presented a valid claim of service connection for a varicose veins disability, and that the appeal in this matter must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

(The Veteran is advised that future evidence that he has a varicose veins disability may present a basis for reopening this claim.)

Hypothyroidism

The Veteran contends that he has hypothyroidism that was incurred in or caused by service.  His STRs are silent for any complaints, findings, treatment, or diagnosis of a thyroid disability.  On February 1997 service retirement examination, the endocrine system was normal on clinical evaluation.

VA treatment records reflect the Veteran was provided prescriptions of a thyroid medication beginning in 2006.  At the April 2014 hearing before the Board, the Veteran testified that he has been treated with medication for hypothyroidism for a number of years.

On July 2015 VA examination, the Veteran reported that he did not remember when he received a diagnosis of hypothyroidism, but he that he had fatigue and weight gain of about 40 to 50 pounds since being out of the service until 2002, at which time he sought treatment and Synthroid was prescribed.  The dosage was adjusted once or twice, and he felt well on his current dosage of 125 mcg daily and had been stable for the previous few years.  He had not had radioactive iodine treatment or any other type of treatment for a thyroid condition.  The examiner stated that the Veteran's hypothyroidism was diagnosed in 2002, five years after his retirement from the Navy; his symptoms were weight gain and fatigue which occurred after he retired from service, and he was currently stable on Synthroid without any other symptoms or complications from hypothyroidism.  The examiner opined that "there is not a 50% or greater probability that this disability is related to his service".
The Board found the July 2015 VA examination inadequate for rating purposes (because the opinion did not include rationale), and remanded the matter for an examination to secure an adequate opinion,.

On September 2016 VA examination, the Veteran reported that he had been taking thyroid medication for over 20 years since shortly after he retired, and it was first prescribed through Tricare.  He reported that he gained weight when it was "found" and he had not been able to lose the weight.  The examiner cited to the Veteran's STRs which are silent for any thyroid condition from an August 1987 re-enlistment physical through the February 1997 separation physical, then the Veteran stated that he had no thyroid trouble, endocrine examination was be normal, and there was no diagnosis of a thyroid condition.  The examiner also cited the Veteran's relevant VA medication history and noted that treatment consisted of the medication levothyroxine taken daily since 2006.  The diagnosis was hypothyroidism, first diagnosed in 2002 per private medical records.  The examiner opined that it is less likely than not (less than 50% probability) that the Veteran has a diagnosis of hypothyroidism incurred in or caused by (the unknown) during service.  The examiner noted that a review of the STRs found no clinical complaints or laboratory tests to support the diagnosis of hypothyroidism, and that postservice treatment records do not include any medical records from the years immediately following service to establish chronicity of hypothyroidism since service.  The examiner found that there is no documentation of any injury to the thyroid in service or event in service that can cause the hypothyroidism.  The Veteran's medical record shows that he was started on thyroid medication for the first time in 2002 per private treatment records, or 2006 per VA records; but there are no laboratory tests in the record to support the diagnosis of hypothyroidism. 

Hypothyroidism manifested in service, and the preponderance of the evidence is against a finding that such disease is related to the Veteran's service.  His STRs do not show any complaints, findings, treatment, or diagnosis with respect to a thyroid disability.  The September 2016 VA examiner opined that the Veteran's hypothyroidism was less likely than not related to his active duty service.  The provider noted that there were no findings of hypothyroidism in service and no showing of an injury or event in service to which the Veteran's hypothyroidism could be related.  This medical opinion merits very substantial probative value, as it is by a medical professional and reflects a familiarity with the factual record/the Veteran's medical history, and includes rationale that cites to supporting factual data (the absence of an event or injury in service to which the Veteran's hypothyroidism could be related).  There is no competent evidence to the contrary, and the Board finds it persuasive.  

The Veteran's own opinion that his hypothyroidism is due to his service, is not competent evidence in the matter.  The etiology of hypothyroidism is a medical question; the Veteran is a layperson and does not cite to supporting medical opinion or medical literature.  Significantly he has not identified an injury or event in service to which his hypothyroidism could be related .  See Jandreau, 492 F. 3d at 1377.  The preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for chronic low back strain is granted.

Service connection for a respiratory disability is denied.

Service connection for varicose veins is denied.

Service connection for hypothyroidism is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


